Citation Nr: 1230164	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which did not reopen the claim for service connection for PTSD.  

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In May 2011, the Board reopened the claim for service connection for PTSD.  Although the Veteran filed a claim specifically for PTSD, the record associated different diagnoses with the same symptoms such as bipolar disorder and generalized anxiety disorder, amongst others.  The Board must address, whether the symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Board broadened the claim to allow for consideration of service connection for any acquired psychiatric disorder reflected by the current treatment evidence.  The claim is therefore, reflected as service connection for an acquired psychiatric disorder to include PTSD.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat.  

2.  The weight of the competent, credible, and probative evidence does not support a finding of a current diagnosis of PTSD.  

3.  An acquired psychiatric disorder, separate from PTSD, diagnosed as bipolar disorder, was not diagnosed in service but is found to be otherwise related to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the full grant of benefits sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim.  

The Veteran claims an acquired psychiatric disorder, to include PTSD, due to service incurrence.  The Veteran stated that during service, he was harassed, yelled at, and treated poorly by his sergeant and this affected him greatly.  He also claimed that while in service, a rifle fell off a tripod during a training exercise and shot repeated rounds at him and his fellow servicemen.  One of his friend's boot heel was shot off and this event scared him severely.  He also was terrified while stationed in Germany and serving guard duty at an ammunition dump.  Someone continued to throw flares at the dump and he believed that it was going to blow up.  He asserts that this affects him to this date.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a).  

Service treatment records show no findings, treatment, or diagnosis of a psychiatric disorder.  In July 1971, the Veteran was seen for complaints of problems sleeping at night.  He wanted 24 hours quarters.  He was scheduled for a cross country hike that week.  He was counseled and returned to duty.  Two days later, he requested to be seen by a psychiatrist.  When seen, he only requested help for epigastric distress mainly post prandial.  He also complained of headaches in the sinus region.  His headaches were determined to be associated with congestion.  The impression was epigastric distress and headaches.  He was prescribed Gelusil and Coricidin.  On separation examination, he was not clinically evaluated.  

After service, the Veteran underwent a VA psychiatric examination in December 1973.  He related that he had no psychiatric treatment prior to service, in service, or since service, up to the time of the examination.  Since his discharge from service to the time of the examination, he indicated that he had various jobs.  He related that the reason he could not hold a job was because he became aggravated with the employees on the job.  He related he had many friends, went to the movies sometimes, but did not go to other social affairs.  He stated that he first became nervous during active service because he was harassed by his noncommissioned officers.  This first occurred during basic training, within two months of service.  He stated in addition to harassment, he did not feel he was given the right food or right nutrition in service.  He was required to climb telephone poles in service and he was afraid of heights.  He did not like guns in service.  He stated that he had no other complaints to make in reference to nervousness in service.  Since his discharge from service, he related he had been nervous and under tension at times.  If he was with other people and an argument were to occur and people started to yell, he would leave the room.  He became easily excited.  Mental status examination revealed a dull affect, and stream of speech was decreased in rate, but relevant in content.  Memory for recent events was poor.  Memory for remote events was good.  In the past year, he related that he had become forgetful.  He denied voices and visions.  In the past four months prior to the examination, he had suicidal ideas at times.  He denied any attempts.  He had crying spells within the past year.  In addition to a fear of heights, he had a fear of getting killed.  He denied feelings of insecurity.  He denied guilt feelings.  His judgment was good.  He had some insight into his condition.  He had no signs of psychosis.  The diagnosis was inadequate personality.  

The first diagnosis of record for a psychiatric disorder was a diagnosis of anxiety neurosis, panic attacks in March 1994.  Since that time, he has been diagnosed by VA for various psychiatric disorders to include anxiety disorder, panic attacks, depression, bipolar disorder, subclinical PTSD, and PTSD.  He had treatment records indicating ongoing treatment until 2009 for psychiatric disability and he had been medicated for the same.  

The Veteran testified at a videoconference hearing before the undersigned Acting VLJ in January 2011.  He stated that he was being treated for PTSD.  He related a stressor that occurred in boot camp when a machine gun fell off of a tripod and bullets started flying around him and other servicemen while they were going through an obstacle course.  He testified that a friend had the heel of his boot blown off and that this incident "scared him to death."  He related another stressor that occurred while he was stationed in Germany when he was on guard duty at an ammunition dump.  He stated that someone was throwing flares at the ammunition dump and no one would come and assist him.  He related that he was fearful that the dump would blow up and this was very fearful for him.  After service, he stated that he was suicidal and he was treated with tranquilizers by a private physician from 1972 to 1974.  Those medical records could not be located.  He was later treated in the 1980's and he believed that at that time, he was diagnosed with PTSD.  He was told to return if he had a relapse since they were now aware of how to treat him.  He stated that he returned to VA in 2005 and he was put into the program at VA.  He also testified that his VA examiner associated his PTSD with service in 2003.  

Pursuant to the Board's May 2011 remand, the Veteran underwent a VA examination in June 2011.  After examination and evaluation of the Veteran, the examiner indicated that the Veteran met the stressor criterion based upon the machine gun accident during basic training.  Despite exposure to this stressor, he did not meet the re-experiencing, avoidance or hyperarousal criteria.  Therefore, according to the examiner, he did not meet the criteria for PTSD.  He stated the Veteran did not have nightmares or distressing dreams, he watched war movies a lot, there was no avoidance of reminders, and he maintained close family relationships.  He mainly voiced complaints of how he was treated in service and how his military experiences did not meet his expectations.  These reactions, according to the examiner, were not tantamount to PTSD.  He did not present with the classic symptoms necessary to meet the criteria for DSM-IV for PTSD.  Stressors were not sufficient to cause PTSD.  He did meet the criteria for bipolar disorder manifested by hypomanic and depressive episodes.  According to the examiner, based on a review of the Veteran's records, the Veteran did not have any psychiatric treatment in service.  He self reported he went to the clinic for a panic attack, but it was closed.  He had trouble adjusting, suicidal thoughts and racing thoughts shortly after discharge from service.  He was treated with tranquilizers for these thoughts and had trouble adjusting, based on his self report.  He related that these symptoms subsided in 1977, and then reemerged in the 1980's.  He was seen for a VA examination in 1973, and diagnosed with an inadequate personality.  In 1994, he was seen and diagnosed with a generalized anxiety disorder.  From 2006 to the present, the examiner indicated that the Veteran had been receiving mental health treatment for bipolar disorder.  Some of his medical treatment notes indicated that he did not meet the criteria for PTSD, while others diagnosed PTSD.  During this examination, he did not meet the criteria for PTSD, but he did meet the criteria for bipolar disorder.  Based on the available information, the examiner opined that the Veteran had symptoms associated with the bipolar disorder likely starting shortly after service.  He described symptoms of bipolar disorder when he arrived home.  These symptoms included racing thoughts, difficulty adjusting, and suicidal thoughts.  He was treated with tranquilizers from 1971 to 1977.  There were no record of this and it was only based on self-report, but his report had been consistent in treatment records and according to the examiner, he appeared forthright in his interview.  The Veteran continued to exhibit bipolar disorder symptoms since that time and he continued to presently meet the criteria for this disorder.  According to the examiner, this psychiatric condition was temporally related to service, meaning it started shortly after service, but was not causally or etiologically related, meaning there were no events in service that caused bipolar disorder.  There was a family history of mental health problems.  The examiner also stated that the Veteran did not meet the criteria for PTSD at the present time.  His stressors during service were not severe enough to cause PTSD.  

First, as regards the claim for PTSD, the weight of the probative evidence does not reveal a current diagnosis of PTSD made in conformance with the DSM-IV.  Initially, it is noted that the Veteran did not engage in combat.  While several current VA psychiatric treatment providers have noted symptoms of PTSD and have considered PTSD as a diagnosis, the evidence shows that he does not have PTSD.  Specifically, when the most recent VA examiner of June 2011 reviewed the entire record, she found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The Board finds that this examination, which includes a thorough history and mental status examination, constitutes the most probative evidence as to whether the Veteran has a current diagnosis of PTSD.  The other medical evidence of record shows subclinical diagnosis of PTSD, or diagnosis of PTSD, but not a thorough examination showing a diagnosis of PTSD in accordance with DSM-IV, which is required.  

The Board also emphasizes that there were no findings treatment, or diagnoses of PTSD in service.  The evidence of record also shows that PTSD was diagnosed many years after the Veteran's service discharge.  The contemporaneous objective medical evidence is simply against the finding that PTSD was shown/diagnosed during the Veteran's active service or in accordance with DSM-IV, thereafter.  

Therefore, without a diagnosis of PTSD in accordance with DSM-IV, service connection for PTSD is not warranted.  

As for the claim for service connection for an acquired psychiatric disorder other than PTSD, the record does reveal that the Veteran is diagnosed with various psychiatric conditions other than PTSD, including anxiety disorder, depression, personality disorder, and bipolar disorder.  

The Board notes that there were no findings, treatment, or diagnoses of an acquired psychiatric disorder in service.  There is also no evidence of record that a psychosis was diagnosed within one year of the Veteran's service discharge.  

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Other than the Veteran's testimony of such, the evidence is against the finding that the Veteran's acquired psychiatric disorder is related to service.  The Veteran testified at his videoconference hearing in January 2011 that he was treated for a psychiatric condition with tranquilizers right after service.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to identify some types of symptoms that could be ascribed to an acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Significantly, with respect to his credibility, the Veteran's reported history of symptoms for a psychiatric disorder after service is consistent with the other evidence of record.  The evidence of record does show, although nearly two years after service, that the Veteran was evaluated for an acquired psychiatric disorder.  He was diagnosed with an inadequate personality, which is not considered a disease for VA purposes.  See 38 C.F.R. § 3.303(c).  However, he exhibited symptoms of tension, fear, difficulty concentrating, and memory problems.  

Additionally, during the Veteran's June 2011 VA examination, the examiner opined that the Veteran's symptoms of bipolar disorder started shortly after service.  The examiner stated that the Veteran described symptoms of bipolar disorder when he arrived home from service.  These symptoms included racing thoughts, difficulty adjusting, and suicidal thoughts.  He has continued to exhibit bipolar symptoms since that time and has been diagnosed with the same.  Although some of what the examiner has considered is based on the Veteran's self report, she related that the Veteran's self report has been consistent with treatment records and the Veteran, according to the examiner, was forthright during his clinical interview.  

The Board agrees and finds that the Veteran's testimony at his January 2011 hearing has been consistent with much of what was reported on examination to include his bipolar symptoms and the chronology of his treatment shortly after service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  This evidence is therefore probative of the onset of his bipolar disorder.  The June 2011 examiner stated that the Veteran's bipolar disorder was temporally related to service, but found no events in service that caused his bipolar disorder.  However, the evidence does show that even though the Veteran was not diagnosed with the disorder in service, the examiner acknowledged the close proximity of the diagnosis of bipolar disorder to service, there was a showing that the Veteran self reported treatment with tranquilizers close to service, and the Veteran requested to see a psychiatrist in service close to service discharge.  Based on these findings, and resolving all reasonable doubt in the Veteran's favor, service connection is warranted for bipolar disorder.  


ORDER

Service connection for bipolar disorder is granted.  




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


